Oo oe ND DHD nF WY YH

Bo bwpoO HN NY NN NHN WH KY HD —=— =| Se Se Fe Se Se Se SS
os DWN OH BSB WY NY K& CO OO OH DNDN A DB WH NH KF CO

Case 2:19-cr-00162-JCC Document 1 Filed 08/29/19 Page 1 of 2

FILED = _____ ENTERED
LODGED RECEIVED

AUG 29 2019

CLERK ft SEATTLE
L ‘S. DISTRICT CO
By STERN DISTRICT OF WASHINGTON

DEPUTY

 

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, €RI9Q= i 62 cc

Plaintiff, INFORMATION

Vv.

JOANNA DODEK,

 

Defendant. vo: 4 ay

 

The United States Attorney charges that:

COUNT 1
(Theft of Public Funds) _

Beginning in or about April 2010, and continuing through about August 2015, at

Sammamish, within the Western District of Washington and elsewhere, JOANNA
DODEK willfully and knowingly embezzled, stole and converted to her own use and the
use of another money of the United States, namely Supplemental Security Income
benefits and other federally funded assistance benefits and payments having an aggregate

value of approximately two hundred twenty thousand dollars ($220,000), intending

 

 

INFORMATION/DODEK - 1 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Co wo SY DH HH FSF WH YO

wo wo WN hb NY WH HY LV VN RRR Be RO Se Se OO SO eee
ao 4D DH ON fF WW NY YK COD OO CO AN Hn fF WD YO KS SC

 

 

Case 2:19-cr-00162-JCC Document 1 Filed 08/29/19 Page 2 of 2

to deprive the United States of the use and benefit of that money.
All in violation of Title 18, United States Code, Section 641.

OE

S7BRIAN T. MORAN
United States Attorney

Re D. OESTERLE

Assistant United States Attorney

DATED: August a8 2019

x

BENJAMIN T. DIGGS
Special Assistant United States Attorney

INFORMATION/DODEK - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
